Andüjírs'on, J.,
delivered the opinion of the court.
The only question in this case is whether this contract is usurious: Note for $1,000 loan, dated January 22, 1907, due July 22, 1907 (six months after date), with interest added in the face of the note at 10 per cent, per annum from date until due, making the note for $1,050, and providing for interest on ' this amount at 10 per cent, per annum from maturity until paid. Under the authority of Palm v. Fancher, 93 Miss. 785, 48 South. 818, we hold that it is not. Carter v. Holloway, 28 South. 941, was necessarily overruled by Palm v. Fancher, supra.

Reversed and remanded.